Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Of the pertinent art cited on the attached PTO-892, Champinot et al. (WO 2016/150572 published September 28th, 2016) is found to be the closest art (being filed more than a year before the effective filing date of the current application). Champinot et al. (US Patent Application Publication 2018/0292949) claims priority of WO 2016/150572 and will be utilized for citations as an English translation of the international publication.
Regarding independent claim 1, Champinot et al. discloses a system for detecting command gestures made by at least one finger (P, F) of a driver of a motor vehicle (abstract), the system comprising: 
at least one interface pad (3) located in proximity to the rim of the steering wheel (8) (figures 1A-2B reference pad 10 located in proximity to rim of steering wheel 1), 
at least one light source (4) that emits an optical beam (L1) mainly in the infrared band toward the interface pad (paragraph [0048] describes a light source to illuminate pad 10 with light belonging to the infrared domain), 
an imaging sensor (5), for capturing at least images steered (L2) by the interface pad away from the driver (Figures 1A-1B reference driver’s thumb P depicting the z axis direction such that the thumb faces the driver and a direction towards the driver while figure 2B depicts the thumb P pressing into pad 10 and away from the driver towards camera 20. Camera 20 is described in paragraph [0048] describes camera 20 to capture light coming from pad 10), 
wherein the interface pad (3) comprises a base frame (1) and a movable plate (2) (Figure 2A reference pad 10 comprising movable plate 11 and non-moving portion of plate 11 supported by the steering wheel 1. Paragraph [0044] describes the pad 10 to be formed on the steering wheel 1 thereby describing steering wheel 1 as performing the function of a base frame since the steering wheel supports movement of the movable plate 11.) that is movable between a rest position (P0) and one or more activation positions (P1, P2) obtained by pressing one of the fingers (P, F) on the movable plate (2) (Figure 2A reference rest position A of movable plate 11 as described in paragraphs [0051]-[0052] and figure 2B reference thumb P pressing away from driver to an activated position as described in paragraphs [0053]-[0054].), the base frame (1) and the movable plate (2) lying generally in a reference plane XY and having a small thickness in the direction Z perpendicular to said reference plane XY (figure 1A-1B reference orientation of the figures depicting the X-Y plane of which the longest dimensions of the pad 10, movable plate 11, and steering wheel 1 exists. Figures 2A-2B depict the z axis in which the thickness of pad 10, movable plate 11, and steering wheel 1 are relatively small as compared to the X-Y dimensions of the respective pad 10, plate 11, and steering wheel 1), an optical zone of interest seen by the imaging sensor being defined at the interface between the base frame (1) and the movable plate (2) (figure 2B reference marker 15 provided on edge face 12 of pad 10 depicted in circle (optical zone) for on and off states as detected in reference to marker 15 as described in paragraphs [0051]-[0055]. The optical zone is depicted to detect the movement of movable plate 11. The movable portion of the movable plate 11 is depicted to be within the steering wheel 1 (performing the function of the base frame). A steering wheel is inherently circular and while figures 1A-1B depict only a portion of the steering wheel the optical zone is surrounded by the steering wheel 1 as a whole and therefore is interpreted to be at an interface between the base frame (the portion of steering wheel not depicted in figure 1A) and movable plate 11 (depicted in figure 2B edge 12)), wherein the interface pad (3) comprises an elastic deformable seal (6; 7) interposed between the base frame (1) and the movable plate (2) (Figure 2B depicts movable plate 11 to substantially pivot up to a certain point (depicted in reference to the placement of the thumb P). The right portion of the certain point of movable plate 11 is depicted to be formed into steering wheel 1 as described in paragraph [0044]. The material of plate 11 is described to be movable (elastic deformable) as depicted between figures 2A and 2B. This same material is utilized at the interface at steering wheel 1 and therefore is interpreted to perform the function of an elastic deformable seal between the steering wheel 1 and the movable left portion of movable plate 11.), the movable plate comprising at least one inclined facet (13; 15) (figure 2B reference marker 15 on inclined edge surface (perpendicular to main surface)), so that an optical path (L1, L2) passing via the first inclined facet (13) is proportionally modified by the deformation of the elastic deformable seal (6; 7) under the effect of the movement of the movable plate (2) and the modification of the optical path (L1, L2) is detectable by the imaging sensor (5) in the optical zone of interest seen by the imaging sensor (5) (figure 2B reference marker 15 provided on edge face 12 of pad 10 depicted in circle (optical zone) for on and off states as detected in reference to marker 15 and camera 20 as described in paragraphs [0051]-[0055].).
Champinot et al. does not specifically disclose the elastic deformable seal to be located at the optical zone of interest such that the elastic deformable seal comprising at least one inclined facet, so that an optical path passing via the first inclined facet is proportionally modified by the deformation of the elastic deformable seal under the effect of the movement of the movable plate and the modification of the optical path is detectable by the imaging sensor in the optical zone of interest seen by the imaging sensor.
Art Takeda (US Patent Application 2018/0308325) discloses wherein an interface pad (figure 1 reference device 1) comprises an elastic deformable seal interposed between the base frame and the movable plate (figures 1 and 5A-5B reference connecting portions 30A, 30c and elastic members 62 and 64 depicts to deform between movable plate 40 and base frame 50) and may be applied to a steering wheel (paragraph [0028]). 
However, Takeda does not utilize optical means for detecting movement of the movable plate and is therefore uncombinable with Champinot et al..
None of the cited prior art or any other discloses or inherently implies the above system for detecting command gestures further comprising the elastic deformable seal to be located at the optical zone of interest such that the elastic deformable seal comprising at least one inclined facet, so that an optical path passing via the first inclined facet  is proportionally modified by the deformation of the elastic deformable seal  under the effect of the movement of the movable plate and the modification of the optical path is detectable by the imaging sensor in the optical zone of interest seen by the imaging sensor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622